MEMORANDUM **
Laura Zamora-Toral (“Zamora”) petitions for review of a final order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen and motion for extension of time. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying Zamora’s motion to reopen. Zamora did not comply with any of the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and she provides no justification for failing to do so. See Morales Apolinar v. Mukasey, 514 F.3d 893, 895-96 (9th Cir.2008). Moreover, her attorney’s performance at the cancellation of removal hearing was not ineffective, and even if it was, Zamora has failed to demonstrate prejudice. The testimony that her allegedly ineffective lawyer failed to elicit was not in dispute, and the Immigration Judge was already well aware of it.
Zamora argues that her late request for an extension of time to file a brief was occasioned by incorrect address information furnished by the BIA itself on its website. Even assuming that the BIA had abused its discretion in denying the motion in these circumstances, Zamora failed to explain, or even attempt to explain, how she was prejudiced by the denial.
Her petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.